      Case 19-26233       Doc 22     Filed 09/30/19    Entered 09/30/19 11:05:53        Desc      Page 1
                                                      of 2




  Lon A. Jenkins (4060)
  Tami Gadd-Willardson (12517)
  MaryAnn Bride (13146)
  Katherine T. Kang (14457)
  OFFICE OF THE CHAPTER 13 TRUSTEE
  405 South Main Street, Suite 600
  Salt Lake City, Utah 84111
  Telephone: (801) 596-2884
  Facsimile: (801) 596-2898
  Email: utahtrusteemail@ch13ut.org


                             UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH, SOUTHERN DIVISION

  IN RE:                                                CASE NO: 19-26233
  RUSSELL CARTER FELLER
  JANELL KAYE FELLER                                    Chapter 13

                        Debtors                         Hon. WILLIAM T. THURMAN


                                    TRUSTEE'S MOTION TO DISMISS

         The Standing Chapter 13 Trustee in this case, recommends that the above referenced case be
  dismissed for the Debtors' failure to comply with the following statutory requirements, Federal Rule of
  Bankruptcy Procedure, and/or Local Rules:




         1. The Debtors failed to tender the initial plan payment at the 341 Meeting as required by § 1326(a)
  (1) and Local Rule 2083-1(a).



                THEREFORE, based on the foregoing, the Trustee moves the Court for the entry of an Order

dismissing this case under 11 U.S.C. § 1307. If an objection is not filed by October 24, 2019 and served upon
        Case 19-26233           Doc 22   Filed 09/30/19     Entered 09/30/19 11:05:53            Desc      Page 2
                                                           of 2




the Trustee, the clerk must enter an order dismissing the case. Unless the Court orders otherwise, any

objection to the Trustee’s Motion to Dismiss will be heard at the confirmation hearing. No additional notice is

required for such hearing.
Dated: 9/30/2019                                                    LAJ /S/
                                                                    LON A. JENKINS
                                                                    CHAPTER 13 TRUSTEE


                                           CERTIFICATE OF MAILING

       The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss
   was served upon all persons entitled to receive notice in this case via ECF Notification or by U.S. Mail to the
   following parties on September 30, 2019:

     RUSSELL CARTER FELLER & JANELL KAYE FELLER, 885 NORTH OLD FARMS ROAD, DAMMERON
     VALLEY, UT 84783


     RED ROCK LEGAL SERVICES, PLLC, ECF Notification

                                                          /s/ Chelsea Anderson




  Trustee's Motion to Dismiss
  Case No. 19-26233
  Page Number 2
